       Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHARLENE FIGUEROA and JERMAINE                     )
BURTON, individually, and on behalf of all         )
others similarly situated,                         )
                                                   )
Plaintiffs,                                        )
                                                          Case No. 1:19-cv-1306
                                                   )
v.                                                 )
                                                   )
KRONOS INCORPORATED,                               )
                                                   )
               Defendant.

                                   NOTICE OF REMOVAL

        Defendant Kronos Incorporated (“Kronos”) hereby gives notice of removal of this action

from the Circuit Court of Cook County, Illinois to the United States District Court for the Northern

District of Illinois, pursuant to 28 U.S.C. §§ 1332(d), 1441(a), 1446, and 1453.

I.      STATE COURT ACTION

        On January 18, 2019, Plaintiffs Charlene Figueroa and Jermaine Burton, on behalf of

themselves and all others similarly situated (“Plaintiffs”), commenced this action in the Circuit

Court of Cook County, Illinois titled Charlene Figueroa and Jermaine Burton v. Kronos

Incorporated, No. 2019 CH 00744. Kronos was served with copies of the complaint and summons

on January 24, 2019. See Ex. 1 (complaint); Ex. 2 (summons and service confirmation).

        Kronos’ counsel has filed a notice of appearance in the state court action. See Ex. 3. No

substantive matters have been addressed, nor have any motions been heard.

        The Complaint alleges that Kronos “collected, used, stored, and disclosed Plaintiffs’

biometric identifiers and/or biometric information without first obtaining the written release

required by 740 ILCS 14/15(b)(3),” and “[u]pon information and belief . . . disclosed Plaintiffs’

biometric identifiers and biometric information to other currently unknown third parties, which
       Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 2 of 8 PageID #:2




hosted the biometric data in their data centers,” and “did not inform Plaintiffs in writing that their

biometric identifiers and/or biometric information were being collected, stored, used, and

disseminated, nor did Defendant inform Plaintiffs in writing of the specific purpose and length of

term for which their biometric identifiers and/or biometric information were being collected,

stored, used and disseminated as required by 740 ILCS 14/15(b)(1)-(2).” See Ex. 1 ¶¶ 78, 79, 80.

Based on these allegations, Plaintiffs assert one claim for violation of the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1 (“BIPA”). Plaintiffs’ proposed class of similarly situated

individuals include “[a]ll individuals working in the State of Illinois who had their fingerprints

collected, captured, received or otherwise obtained or disclosed by Defendant during the

applicable statutory period,” id. ¶ 61. Plaintiffs also allege that “The class is so numerous that

joinder of all members is impracticable,” id. ¶ 62. In their prayer for relief, Plaintiffs seek (1) class

certification; (2) declaratory relief, (3) statutory damages, (4) injunctive and equitable relief, (5)

attorneys’ fees and costs, and (6) pre- and post-judgement interest. Id. pp. 18-19.

II.     GROUNDS FOR REMOVAL

        A.        This action is removable under the Class Action Fairness Act of 2005,
                  28 U.S.C. §§ 1332(d) and 1453.

        Section 1441(a) of the United States Code allows for the removal of “any civil action

brought in State court of which the district courts of the United States have original jurisdiction . .

.” 28 U.S.C. § 1441(a). This action is removable under Section 1441 because the District Courts

of the United States have original jurisdiction pursuant to the Class Action Fairness Act of 2005

(“CAFA”). See 28 U.S.C. § 1332(d); see also 28 U.S.C. § 1453(b) (setting procedure for removing

class actions).

        CAFA gives federal courts jurisdiction over most class actions in which: (1) the proposed

number of class members is 100 or more; (2) the parties are minimally diverse; and (3) the amount



                                                   2
       Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 3 of 8 PageID #:3




in controversy “exceeds the sum or value of $5,000,000, exclusive of interests and costs.” 28

U.S.C. § 1332(d). All three requirements are met in this action, and for the reasons below, this

matter is removeable.

               1.       The putative class consists of 100 or more persons.

       CAFA defines “class action” as “any civil action filed under rule 23 of the Federal Rules

of Civil Procedure or similar State statute or rule of judicial procedure authorizing an action to be

brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B).

       Plaintiff moved for class certification pursuant to Illinois state law, which permits “[a]n

action [to] be maintained as a class action . . . if (1) [t]he class is so numerous that joinder of all

members is impracticable[,] (2) [t]here are questions of fact or law common to the class, which

common questions predominate over any questions affecting only individual members[,] (3) [t]he

representative parties will fairly and adequately protect the interest of the class[, and] (4) [t]he

class action is an appropriate method for the fair and efficient adjudication of the controversy.”

735 ILCS 5/2-801. These requirements are “patterned” after those of Federal Rule of Civil

Procedure 23. See Smith v. Illinois Cent. R.R. Co., 860 N.E.2d 332, 338 (Ill. 2006). The statute is

therefore a “similar State statute” under CAFA.

       Additionally, Plaintiffs seek to represent “[a]ll individuals working in the State of Illinois

who had their fingerprints collected, captured, received or otherwise obtained or disclosed by

Defendant during the applicable statutory period,” Ex. 1, ¶ 61. Plaintiffs further allege that “In

Illinois alone, Kronos provides timekeeping systems to thousands of employers” id. ¶ 1; see also

Ex. 4 (moving to certify proposed class). As alleged, the class consists of the employees of the

thousands of employers in Illinois making this action a putative class action in which the aggregate

number of proposed class members is 1000 or more.




                                                  3
       Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 4 of 8 PageID #:4




               2.      The parties are minimally diverse.

       The parties in this action are minimally diverse because “any member of [the class] of

plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

       The Plaintiffs are both Illinois citizens, see Ex. 1 ¶¶ 7-8, and Defendant is not. Kronos is

incorporated under the laws of Massachusetts and its principal place of business is in Lowell,

Massachusetts, see Ex. 5 (identifying headquarters address on Massachusetts Secretary of the

Commonwealth website). Kronos is therefore only a citizen of the state of Massachusetts for

purposes of diversity jurisdiction. See U.S.C. §1332(c)(1) (stating that a corporation “shall be

deemed to be a citizen of every [s]tate . . . by which it has been incorporated and . . . where it has

its principal place of business”). Therefore, the parties are minimally diverse under CAFA.

               3.      The amount in controversy exceeds $5,000,000.

       CAFA jurisdiction requires the matter in controversy to exceed $5,000,000, exclusive of

interest and costs—aggregating the putative class members’ claims. 28 U.S.C. § 1332(d)(6).

BIPA provides statutory damages of $1,000 for a negligent violation and $5,000 for an intentional

or reckless violation, with damages calculated “for each violation.” See 740 ILCS 14/20. Plaintiffs

allege that Kronos willfully and/or recklessly committed BIPA violations, each of which is subject

to up to $5,000 in statutory damages. See Ex. 1 ¶ 84, p. 19. Plaintiffs also allege that “In Illinois

alone, Kronos provides timekeeping systems to thousands of employers.” Id. at ¶ 1. Multiplying

$5,000 by just 1,000 is $5,000,000. As such, the amount in controversy in this case will easily

exceed the threshold requirement, giving a federal court jurisdiction over this matter. See, e.g.,

Bloomberg v. Service Corp. Int’l., 639 F.3d 761, 764 (7th Cir. 2011) (“Once the proponent of

federal jurisdiction has explained plausibly how the stakes exceed $5,000,000 . . . the case belongs

in federal court unless it is legally impossible for the plaintiff to recover that much.”).




                                                   4
       Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 5 of 8 PageID #:5




        B.      CAFA exceptions do not bar removal.

        Sections 1332(d)(4), (d)(9), and 1453(d) of the United States Code list exclusions to removal

jurisdiction. This action does not fall within those exclusions.

        Section 1332(d)(4) of the United States Code bars district courts from exercising

jurisdiction over a class action when, among other things: “greater than two-thirds of the members

of all proposed plaintiff classes in the aggregate are citizens of the State in which the action was

originally filed” and “at least 1 defendant is a defendant . . . who is a citizen of the State in which

the action was originally filed.” 28 U.S.C. § 1332(d)(4)(A). Section 1332(d)(4)(B) similarly

excludes from district court jurisdiction cases where “two thirds or more of” the class members

and “the primary defendants, are citizens of the State in which the action was originally filed.” 28

U.S.C. § 1332(d)(4)(B). This action does not fall within the exclusions to removal jurisdiction

described in these sections because Kronos, the only defendant in this action, is a citizen of

Massachusetts and is not a citizen of Illinois. See In re Hannaford Bros. Co. Customer Data Sec.

Breach Litig., 564 F.3d 75, 80 (1st Cir. 2009) (“Suits involving a primary defendant who is not a

citizen of the forum state cannot qualify for the [local controversy] exception.”).

        Likewise, jurisdiction is not barred in this action because the exceptions in Sections

1332(d)(9) and 1453(d) apply to matters that arise under the Securities Act of 1933 or the Securities

Exchange Act of 1934. This action was not brought pursuant to either of those Acts.

        C.      Venue is Proper.

        The Northern District of Illinois, Eastern Division, is the proper venue and intra-district

assignment for this action upon removal because this “district and division embrace” the Circuit

Court of Cook County. See 28 U.S.C. § 1441(a).




                                                   5
         Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 6 of 8 PageID #:6




         D.     Kronos has satisfied all other requirements of the removal procedure.

         This Notice of Removal is timely filed. Kronos was served with a copy of the Complaint

and Summons on January 24, 2019 and Kronos filed and served this Notice of Removal within 30

days of service of the Complaint, in compliance with 28 U.S.C. § 1446(b) and Fed. R. Civ. P. 6(a).

         As required by 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings, and

orders served upon Kronos, as well as those filed by Kronos on Plaintiffs, are being filed herewith

as Exhibits 1-5. No other pleadings have been filed to date in this matter in the Cook County

Court.

         Pursuant to 28 U.S.C. § 1446(d), Kronos will promptly serve on Plaintiffs and file with the

Cook County Court a “Notice to Adverse Party of Removal to Federal Court.” Kronos will also

include a certificate of service pursuant to Federal Rule of Civil Procedure 5(d).

III.     RESERVATION OF RIGHTS AND DEFENSES

         Kronos hereby reserves all of its defenses and rights, and none of the foregoing shall be

construed as in any way conceding the truth of any of Plaintiffs’ allegations or waiving any of

Kronos’ defenses. See Key v. DSW, Inc., 454 F. Supp. 2d 684, 691 (S.D. Ohio 2006) (“[T]he fact

that Defendant removed the case does not mean that Defendant concedes that Plaintiff has

adequately alleged appropriate damages.”); see also Brill v. Countrywide Home Loans, Inc., 427

F.3d 446, 448 (7th Cir. 2005) (“The question is not what damages the plaintiff will recover, but

what amount is ‘in controversy’ between the parties. That the plaintiff may fail in its proof, and

the judgment be less than the threshold (indeed, a good chance that the plaintiff will fail and the

judgment will be zero) does not prevent removal.”).

IV.      CONCLUSION

         Kronos respectfully requests that this Court exercise jurisdiction over this action and enter

orders and grant relief as may be necessary to secure removal and to prevent further proceedings


                                                  6
      Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 7 of 8 PageID #:7




in this matter in the Circuit Court of Cook County, Illinois. Kronos further requests whatever other

relief the Court deems appropriate.

 Dated: February 21, 2019                 KRONOS INCORPORATED

                                          By: /s/ Melissa A. Siebert

                                          Melissa A. Siebert (msiebert@bakerlaw.com)
                                          Erin Bolan Hines (ehines@bakerlaw.com)
                                          BAKER & HOSTETLER LLP
                                          191 North Wacker Drive, Suite 3100
                                          Chicago, Illinois 60606-1901
                                          Telephone: (312) 416-6200
                                          Facsimile: (312) 416-6201

                                          Counsel for Defendant
                                          Kronos Incorporated




                                                 7
      Case: 1:19-cv-01306 Document #: 1 Filed: 02/21/19 Page 8 of 8 PageID #:8




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that she caused a true copy of the foregoing Notice

of Removal to be served on counsel of record via overnight delivery on February 21, 2019 to:

 James B. Zouras                                   Benjamin H. Richman
 Ryan F. Stephan                                   J. Eli Wade-Scott
 Andrew C. Ficzko                                  EDELSON PC
 STEPHAN ZOURAS, LLP                               350 N. LaSalle St., 14th Floor
 100 N. Riverside Plaza, Suite 2150                Chicago, IL 60654
 Chicago, IL 60606                                 brichman@edelson.com
 jzouras@stephanzouras.com                         ewadescott@edelson.com
 rstephan@stephanzouras.com
 afisczko@stephanzouras.com
 hjenkins@stephanzouras.com

 David Fish
 John Kunze
 THE FISH LAW FIRM, P.C.
 200 E. Fifth Ave., Suite 123
 Naperville, IL 60563
 dfish@fishlawfirm.com
 jkunze@fishlawfirm.com


                                                /s/ Melissa A. Siebert
